Ryan, J.
Upon the issues of fact in this case we find that the claimant has shown by a fair preponderance of the evidence that the damages to his automobile were due to the negligence of the employee of the State of New York in failing to give proper and adequate warning that the canal lift bridge was about, to be raised. The claimant is entitled to an award in the sum of $125.
The accident happened on May 29, 1938. On June 13, 1938, the clerk of the Court of Claims by letter to claimant’s attorney acknowledged receipt of the original claim and on June 15, 1938, he acknowledged receipt of twelve copies thereof. Neither the claimant nor his attorney served copies of his claim upon the Attorney-General but the court attendant and messenger employed in the office of the clerk of the Court of Claims promptly after their receipt on June 15,1938, delivered several of the twelve copies of the claim to the Attorney-General. The claimant relies upon this delivery as compliance with the requirements of section 15-a of the Court of Claims Act.
Although this claim is based on a different cause of action, we shall follow the rule adopted in the claim of Petronis v. State (170 Misc.223) and hold that the claimant herein has substantially complied with the statute and that we have jurisdiction to make the award. Submit findings accordingly.
Gibbs, J., concurs.